Citation Nr: 1129417
Decision Date: 08/09/11	Archive Date: 09/29/11

Citation Nr: 1129417	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-11 189	)	DATE AUG 09 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, from September 3, 2001 through April 6, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, since April 7, 2006.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

 In February 2008, the Board issued a decision which denied entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion.

A claim for entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is part and parcel of an initial or increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, based on the Joint Motion, the Court remanded this matter for additional development in August 2008.  

Accordingly, in order to prevent prejudice to the Veteran, the Board's February 2008 decision which addresses this issue must be vacated, and a new decision on this issue will be entered as if the February 2008 decision by the Board had never been issued.


FINDINGS OF FACT

1.  Prior to April 7, 2006, the Veteran's PTSD was manifested by no more than moderate occupational and social impairment manifested by reduced reliability and productivity and symptoms such as depressed and anxious mood, difficulty sleeping, nightmares, daily thoughts of Vietnam, and hypervigilance.  The evidence also shows that the Veteran was alert and fully oriented, with normal speech, fair concentration and attention, and goal-directed thought process.

2.  Since April 7, 2006, the Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as feelings of depression, sadness, anger and anxiety; irritability; sleep impairment; intermittent suicidal ideation; difficulty adapting to stressful circumstances; exaggerated startle response and hypervigilance; concentration problems; and social isolation.  The evidence does not reflect that the Veteran's PTSD is manifested by symptoms analogous to total occupational and social impairment, and there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

3.  The evidence of record demonstrates that the Veteran's service-connected PTSD has rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  From September 3, 2001 through April 6, 2006, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Since April 7, 2006, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection for PTSD was granted by an October 2002 rating decision.  The October 2002 rating decision assigned the Veteran's PTSD an initial evaluation of 50 percent, effective from September 3, 2001.  The Veteran timely appealed the RO's decision seeking an increased initial evaluation for his PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the Veteran for multiple VA examinations to determine the severity of his PTSD.  Specifically, the Veteran underwent VA examinations for PTSD in April 2006, April 2009, and January 2011.  These VA examinations were performed by the same VA physician, and that VA physician reviewed the Veteran's claims file, treatment records, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes concerning the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that any of these examinations were inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In March 2006, September 2008, and January 2010, the Board remanded this matter to the RO for additional procedural development, including requesting and obtaining additional treatment records and scheduling the Veteran for additional VA examinations.  Following each of these remands, the RO requested and obtained additional treatment records, and also scheduled the Veteran for VA examinations for PTSD conducted in April 2006, April 2009, and January 2011.  Accordingly, the directives of the Board's March 2006, September 2008, and January 2010 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In October 2002, the RO issued a rating decision granting service connection at a 50 percent disability rating for PTSD, effective from September 3, 2001.  See 38 C.F.R. § 3.400 (2007).  The Veteran subsequently filed a timely appeal of this decision seeking a higher initial disability rating.  During the course of this appeal, the RO issued a September 2009 rating decision that granted an increased evaluation of 70 percent for PTSD, effective from April 7, 2006.  Accordingly, the Board shall now consider whether the Veteran's PTSD warrants an evaluation in excess of 50 percent from September 3, 2001 through April 6, 2007, and in excess of 70 percent since April 7, 2007.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A rating of 100 percent is warranted for PTSD where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board must consider the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2010).

I.  PTSD From September 3, 2001 Through April 6, 2006

In August 2002, the Veteran underwent a VA examination for PTSD.  The report of this examination noted the Veteran's complaints of intrusive thoughts and nightmares about Vietnam on a daily basis.  He further reported that he was always on guard and was easily startled.  The report noted that the Veteran lived with his spouse, and that they had been married for thirty-five years.  He indicated that his marriage had its ups and downs, but that they were both committed to each other and he stated that without the support of his spouse he could not have made it this far.  Mental status examination revealed that the Veteran was well dressed and cooperative.  During the interview, he avoided eye contact, his speech was relevant and coherent, and his thought processes were linear, logical, and goal directed.  He denied having any hallucinations or delusions.  He reported frequent intrusive thoughts and recollections of events in Vietnam, and was tearful in recalling his many traumatic experiences.  His affect was depressed and tearful.  Cognitive function revealed normal attention, concentration, and orientation.  His memory was intact, and he appeared of above average intelligence.  Reasoning power and judgment were excellent, and insight was present.  The report concluded with a diagnosis of PTSD and alcohol abuse, and listed a GAF score of 60.  See DSM-IV at 46-47.

In support of the Veteran's claim, the RO obtained the Veteran's VA treatment reports from July 2001 to March 2010.  July 2001 treatment reports noted that the Veteran and another former battalion member designed and operated an internet website relating to their unit.  A November 2003 treatment report noted that the Veteran spent an inordinate amount of time in the development of his internet website, of which he was a founding member.  

A February 2004 VA treatment report noted that the Veteran felt overworked and under-appreciated at his place employment.  The report indicated that his main complaint was that he had no time and/or energy to pursue his involvement with his service-related internet website, which he was instrumental in creating and which gave him satisfaction.  The report also noted that if his disability income was increased, he would quit working and pursue this activity full time.  

A December 2004 private psychiatric evaluation noted that the Veteran was having difficulty falling and staying asleep.  He reported complaints of daily nightmares about his Vietnam experiences.  The report noted that the Veteran had difficulty trusting people, very rocky interpersonal relationships, and no close friends.  He was further noted to have difficulty concentrating, generalized anxiety with frequent panic attacks, waves of memory loss, flashbacks, intrusive thoughts, insomnia, and moderately severe depression.  The report also noted that he had frequent bouts of irritability and outbursts of anger.  His concentration was poor, and he exhibited exaggerated startle response.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 41.  See DSM-IV at 46-47.

An August 2005 VA treatment report noted that the Veteran often stayed up at nights working on his Vietnam reunion plans on his computer.  Mental status examination revealed that his behavior was cooperative, speech fluent, mood intense and reflective, and affect ruminative at times.  His thought process was linear and goal directed, and his thought content revealed no abnormality.  His insight and judgment were fair, and no suicidal ideation and no threats toward others were endorsed.  The report concluded with diagnoses of PTSD and depression, and listed a GAF score of 58.  Id. 

Prior to April 7, 2006, the Veteran's PTSD was assigned GAF scores ranging from 41 to 60.  As noted above, a GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003)(finding that a GAF score is only one factor in determining an appellant's disability).

As outlined above, the Board finds that when all of the evidence and clinical findings are considered, to include the degree of functioning as evidenced by the range of GAF scores, manifestations of the Veteran's PTSD have not been shown to result in occupational and social impairment with deficiencies in most areas prior to April 7, 2006.  There was no evidence of suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, or neglect of personal appearance and hygiene.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

While the Veteran is shown to have had difficulty in establishing and maintaining effective work and social relationships prior to April 7, 2006, this level of impairment is considered in his currently assigned 50 percent disability rating.  The evidence of record indicates that the Veteran remained married to his spouse of over thirty years.  Moreover, the record established that he had been involved, along with another individual, with the creation and operation of an internet website.  Finally, his employment as a salesperson indicated that he had the ability to interact with other individuals.  

In occupational terms, the Veteran essentially maintained steady employment for many years.  A July 2001 treatment report noted that he had worked for twenty years for a company, working his way up from a driver to purchasing manager.  Thereafter, he went to work as an appliance salesperson for Sears, where he had worked for fourteen years.  A November 2002 treatment report noted that he went to work for Lowes.  A February 2004 treatment report noted that the Veteran had earned forty thousand dollars at Lowes the prior year, compared to fifteen thousand dollars while at Sears.  Finally, an April 7, 2006 VA examination for PTSD noted that he remained employed by Lowes as an appliance salesman for the past three and one-half years. 

While the Board acknowledges the Veteran had significant symptoms from his PTSD prior to April 7, 2006, including complaints of nightmares, difficulty sleeping, difficulty concentrating, intrusive thoughts about Vietnam, and poor memory, these symptoms are clearly contemplated by the assigned 50 percent disability rating.  As noted above, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 50 percent for the disability at issue at any time prior to April 7, 2006.  Id., Fenderson, 12 Vet. App. at 126.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to April 7, 2006, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD Since April 7, 2006

On April 7, 2006, a VA examination for PTSD was conducted.  The report of this examination noted that the Veteran remained married to his spouse, but that their relationship was strained, and that he found her unsupportive.  The Veteran reported that he was currently employed at Lowes, where he had worked for the past three and one-half years.  The Veteran also reported that he worked many hours per week attempting to contact Veterans associated with his unit, and on a website devoted to the unit.  The report noted that the Veteran had daily intrusive thoughts of and frequent nightmares related to his Vietnam experiences.  He reported a history of exaggerated startle response and hypervigilance.  The report noted that he had recurrent suicidal ideation, but that he was very clear in indicating that he had no current plan, intent, or upcoming plan to harm himself.  The VA examiner noted that discussion of the Veteran's Vietnam experiences brought the Veteran to tears and also brought on marked increased in arousal and psychomotor agitation.  The report noted exhibited poor motivation at times, and difficulty sleeping.  It also noted that socially, the Veteran's time was devoted almost entirely to the website he had developed to track down Vietnam veterans from his unit.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 50. 

In April 2009, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted that the Veteran left his salesperson position at Lowes in December 2007, indicating that he had been having growing altercations with people at work and great difficulty managing job duties.  He reported that his hours were progressively cut down, and that he was forced to leave.  The Veteran noted that his relationship with his spouse was very poor.  He indicated that he spent 10 to 12 hours per day working on his website, and that this helped him deal with feelings of guilt related to his experiences in Vietnam.  The mental status examination revealed the Veteran was clean, well-groomed, and casually dressed.  The report noted that his affect was of normal intensity and reflected significant sadness.  The report indicated that the Veteran cried throughout the examination.  The report noted that the Veteran's mood was quite depressed and anxious; his speech clear, goal-directed, spontaneous, and of normal pace and volume; his thought content rational; that he had intrusive thoughts of Vietnam on a daily basis; and that he had difficulty sleeping.  The report noted that the Veteran channeled all of his energy into his website, and that he has few direct friends.  The report noted that the Veteran had thoughts of suicide, but no intention or plan to hurt himself.  The report noted that he had problems with hypervigilance, and it concluded with diagnoses of PTSD; depressive disorder, not otherwise specified; and alcohol dependence in remission.  The report listed a GAF score of 48.  See DSM-IV at 46-47.  The VA examiner further noted that the Veteran's PTSD had worsened over the past few years and both anxiety and depression levels were increased, and that these conditions were related to the Veteran's PTSD.  The VA examiner opined that the Veteran was likely to experience "marked" difficulty managing the social interaction, emotional stability, and concentration/efficiency demands of most forms of employment due to his worsening PTSD symptoms.  

An August 2009 VA treatment report noted that the Veteran reported having little contact with his spouse, but that he provided child care for his grandson.  The report noted that the Veteran consumed extensive amounts of time on his internet website, and that he was in the process of starting a new one.  A March 2010 VA treatment report noted that the Veteran was stressed regarding an upcoming military reunion.  The Veteran reported that it was probably the last reunion he would help organize since it was very time consuming.  The mental status examination revealed the Veteran was casually dressed, with his speech fluent and loud, mood was upset, affect irritable, thoughts logical, and insight and judgment fair.  He denied any hallucinations, delusions, or suicidal or homicidal ideations.

A January 2011 VA examination for PTSD was conducted by the same VA examiner that had examined the Veteran in April 2006 and April 2009.  The VA examiner noted that an abstract of the Veteran's claims folder was reviewed.  The VA examiner indicated that the Veteran had been prescribed Seroquel, which he was not taking, and that appeared to be leading to an increase in his suicidal ideation.  The VA examiner also noted that the Veteran's respiratory functioning was quite poor, that he has been diagnosed with emphysema and chronic obstructive pulmonary disorder, and that the Veteran's anxiety had contributed to his difficulty in quitting smoking.  The report noted that the Veteran had not been employed since December 2007.  The report noted that the Veteran remained married to his spouse, but that the relationship was quite distant.  The Veteran reported a strong obsessive-like approach to operating a website relating to his military service, a task which commonly took 12 hours per day.  He attributed this obsession to his underlying feelings of guilt relating to events that occurred while he was in Vietnam.  The reported noted that he exhibited a high level of physiological arousal and emotional distress.  The mental status examination revealed the Veteran was clean, adequately groomed, and casually dressed.  The report noted that he smelled of cigarette smoke, and that much of his smoking was driven by his underlying anxiety.  His affect was of normal intensity, nonlabile, and reflective of sadness and tension.  The report noted that his mood was depressed and anxious; speech was normal, clear and goal directed; thought content was rational; and he had no history of hallucinations or delusions.  The Veteran reported experiencing intrusive thoughts of Vietnam on a daily basis and, for the most part, his entire waking hours were filled with thoughts of Vietnam and activities associated with his Vietnam reunion website.  The report noted he had trouble sleeping, decreased appetite, irritability, and anger.  It also noted that his insight was fair, and his judgment was adequate for current safety.  The report concluded with diagnoses of PTSD; depressive disorder, not otherwise specified; and alcohol dependence, in remission.  The VA examiner noted that the Veteran's PTSD alone would warrant a GAF score of 45.  The VA examiner opined that the Veteran's problems with depression were directly related to and intertwined with his PTSD.  The VA examiner further opined that the Veteran's mental health symptoms alone would make it very difficult for the Veteran to manage the demands of employment.  The VA examiner noted that the Veteran was focused almost exclusively on his Vietnam experiences, which made it difficult for him to focus.  The VA examiner also noted that the Veteran was also very irritable and had anger management problems, and that these manifestations of his PTSD would interfere significantly with workplace social interactions.  Finally, the VA examiner noted that the Veteran's poor sleep, secondary to nightmares and anxiety, caused frequent periods of fatigue.  

Since April 7, 2006, a 70 percent disability rating for manifestations of the Veteran's service-connected PTSD is warranted.  VA treatment records since April 7, 2006, consistently reported that the Veteran was heavily involved in the development and operation of a military-related website, and that his relationship with his spouse was not a strong one.  These treatment reports also consistently described the Veteran's appearance as casual, his speech fluent, his thought content normal, and his thought process as goal directed.  A November 2007 VA treatment report noted the Veteran's complaints of difficulty at work.  A January 2008 VA treatment report noted that the Veteran had quit his employment at Lowes on December 23, 2007 in a final act of frustration.  

The Veteran's recorded GAF scores since the April 7, 2006, have ranged from 45 to 50, with VA examinations in April 2006, April 2009 and January 2011 noting GAF scores of 50, 48 and 45, respectively.  As noted above, a GAF of 45 indicates serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or serious impairment in social, occupational, or social functioning, such as no friends, or unable to keep a job.  See DSM-IV at 46-47.  Moreover, since April 7, 2006, the evidence also shows that the Veteran fairly consistently reported symptoms of nightmares, difficulty sleeping, fatigue, dysphoric mood, increased startle response, hypervigilance, irritability, intrusive thoughts, and social isolation.  The evidence of record also reveals impairments in the Veteran's ability to establish and maintain effective relationships, as well as intermittent suicidal thoughts and ideations.  Thus, the Board concludes that beginning April 7, 2006, a 70 percent disability rating for manifestations of the Veteran's service-connected PTSD is warranted due to objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.: see also 38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.   

The evidence does not reflect that manifestations of the Veteran's service-connected PTSD have been manifested by symptoms of such severity to warrant a disability rating in excess of 70 percent, at any time since April 7, 2006.  At no point during this time frame does the evidence of record reflect symptoms that result in total occupational and social impairment.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since April 7, 2006, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson, 12 Vet. App. at 126.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 70 percent for service-connected PTSD at any time subsequent to April 7, 2006.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 70 percent for the Veteran's service-connected PTSD since April 7, 2006 is not warranted.  Gilbert, 1 Vet. App. at 54.

III.  PTSD - Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned staged ratings of 50 and 70 percent for PTSD inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's service-connected PTSD.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating prior to April 7, 2006, and the 70 percent disability rating since April 7, 2006 for his service-connected PTSD.  Ratings in excess of those currently assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  Accordingly, the criteria for a 50 percent and 70 percent disability rating more than reasonably describe the Veteran's disability levels and symptomatology prior to and after April 7, 2006 and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

IV.  TDIU

TDIU is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether a veteran is entitled to TDIU, consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In the instant appeal the record demonstrates that the Veteran service-connected disability meets the schedular percentage requirements, effective April 7, 2006.  Moreover, the evidence of record indicates that the Veteran remained employed until December 2007.

The current symptomatology associated with the Veteran's service-connected PTSD has been described above.  Of particular significance, the VA examiner in January 2011 opined that the Veteran's PTSD alone made it very difficult to manage the demands of employment.  The VA examiner noted that the Veteran's focus was almost exclusively on his Vietnam experiences, and the Veteran found it difficult to focus his attention on other matters.  The VA examiner further noted that the Veteran's irritability and problems managing anger would interfere significantly with workplace social interactions.  Finally, the VA examiner noted that the Veteran's respiratory problems, which are aggravated by cigarette smoking caused by anxiety from his PTSD, would markedly hinder his ability to manage demands of employment.  Given this evaluation, along with the Veteran's contentions herein, the Board finds that the Veteran has been unemployed since 2007, and with consideration of the evidence that indicates manifestations of the Veteran's service-connected PTSD prevent the Veteran from obtaining or retaining substantially gainful employment, TDIU is warranted.


ORDER

An evaluation in excess of 50 percent for PTSD, from September 3, 2001 through April 6, 2006, is denied.

An evaluation in excess of 70 percent for PTSD, since April 7, 2006, is denied.

TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 0805519	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In March 2006, the Board remanded this matter for additional 
evidentiary and procedural development which has since been 
completed.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has been manifested by 
depressed and anxious mood, difficulty sleeping, daily 
thoughts of Vietnam, hypervigilance, and suicidal ideation 
without any plans or intent.  The evidence also shows that 
the veteran has been alert and fully oriented, with normal 
speech, fair concentration and attention, and goal-directed 
thought process.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's November 2001 
letter advised the veteran of the foregoing elements of the 
notice requirements as they relate to his claim for service 
connection for PTSD.  Subsequent letters sent by the RO, 
dated in April 2004 and in March 2006, notified the veteran 
as to the requirements needed to satisfy his claim for an 
increased initial disability rating herein.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Moreover, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Finally, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with two VA examinations to ascertain the presence 
and severity of his PTSD.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In an October 2002 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 50 percent, effective from September 3, 2001.  
See 38 C.F.R. § 3.400 (2007).  The veteran subsequently filed 
a timely appeal of this decision seeking a higher initial 
disability rating. 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

The veteran's most recent VA examination for PTSD, performed 
in April 2006, noted a GAF of 50.  A private evaluation for 
PTSD, performed in November 2004, concluded with a GAF score 
of 41, which is the lowest GAF score recorded since the 
veteran's grant of service connection for PTSD, and indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM-IV at 46-47.  A previous 
VA examination for PTSD, performed in August 2002, concluded 
with a GAF score of 60.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  


With consideration of the entire record, the Board finds that 
the objective medical evidence of record does not support an 
evaluation in excess of 50 percent at any time since the 
initial grant of service connection effective from September 
2001.

In August 2002, the veteran underwent a VA examination for 
PTSD.  The report of this examination noted the veteran's 
complaints of intrusive thoughts and nightmares about Vietnam 
on a daily basis.  He further reported that he was always on 
guard and was easily startled.  The report noted that the 
veteran lived with his spouse, and that they had been married 
for thirty-five years.  He indicated that his marriage had 
its ups and downs, but that they were both committed to each 
other and he stated that without the support of his spouse he 
could not have made it this far.  Mental status examination 
revealed that the veteran was well dressed and cooperative.  
He avoided eye contact during the interview.  His speech was 
relevant and coherent, and his thought processes were linear, 
logical and goal directed.  He denied having any 
hallucinations or delusions.  He reported frequent intrusive 
thoughts and recollections of events in Vietnam, and was 
tearful in recalling his many traumatic experiences.  His 
affect was depressed and tearful.  Cognitive function 
revealed normal attention, concentration and orientation.  
His memory was intact, and he appeared of above average 
intelligence.  Reasoning power and judgment were excellent, 
and insight was present.  The report concluded with a 
diagnosis of PTSD and alcohol abuse, and listed a GAF score 
of 60.  

In support of the veteran's claim, the RO obtained the 
veteran's VA treatment reports from July 2001 to April 2006.  
July 2001 treatment reports noted that the veteran and 
another former battalion member designed and operated an 
internet website relating to their unit.  A treatment report, 
dated in November 2001, noted that the veteran spent an 
inordinate amount of time in the development of his internet 
website, of which he was a founding member.  

A treatment report, dated in February 2004, noted that the 
veteran felt overworked and under appreciated at his place 
employment.  The report indicated that his main complaint was 
that he had no time and/or energy to pursue his involvement 
with his service-related internet website, which he was 
instrumental in creating and which gave him satisfaction.  
The report also noted that if his disability income was 
increased, he would quit working and pursue this activity 
full time.  

A private psychiatric evaluation, performed in December 2004, 
noted that the veteran was having difficulty falling and 
staying asleep.  He reported complaints of daily nightmares 
about his Vietnam experiences.  The report noted that the 
veteran had difficulty trusting people, very rocky 
interpersonal relationships, and no close friends.  He was 
further noted to have difficulty concentrating, generalized 
anxiety with frequent panic attacks, waves of memory loss, 
flashbacks/intrusive thoughts, insomnia, and moderately 
severe depression.  The report also noted that he had 
frequent bouts of irritability and outbursts of anger.  His 
concentration was poor, and he exhibited exaggerated startle 
response.  The report concluded with a diagnosis of PTSD, and 
listed a GAF score of 41.

A treatment report, dated in August 2005, noted that the 
veteran often stayed up at nights working on his Vietnam 
reunion plans on his computer.  Mental status examination 
revealed that his behavior was cooperative, speech fluent, 
mood was intense and reflective, and affect ruminative at 
times.  His thought process was linear and goal directed, and 
his thought content revealed no abnormality.  His insight and 
judgment were fair, and no suicidal ideation and no threats 
toward others were endorsed.  The report concluded with 
diagnoses of PTSD and depression, and listed a GAF score of 
58.

In April 2006, the veteran's most recent VA examination for 
PTSD was conducted.  The report of this examination noted 
that the veteran remained married to his spouse.  He 
indicated that their relationship was strained, and that he 
finds her unsupportive.  The veteran indicated that he was 
currently employed at Lowes, where he had worked for the past 
three and one-half years.  The veteran also reported that he 
worked many hours per week attempting to contact veterans 
associated with his unit, and on a website devoted to the 
unit.  The report noted that the veteran had daily intrusive 
thoughts of and frequent nightmares related to his Vietnam 
experiences.  He reported a history of exaggerated startle 
response and hypervigilance.  The report noted that he had 
recurrent suicidal ideation, but that he was very clear in 
indicating that he had no current plan, intent, or upcoming 
plan to harm himself.  Discussion of his Vietnam experiences 
brought the veteran to tears and also brought on marked 
increased in arousal and psychomotor agitation.  The report 
noted that the veteran's motivation struggled at times, and 
had some difficulty sleeping.  It also noted that socially, 
the veteran's time was devoted almost entirely to the website 
he had developed to track down Vietnam veterans from his 
unit.  The report concluded with a diagnosis of PTSD, and 
listed a GAF score of 50. 

Based upon a review of the veteran's claims folders, the 
Board concludes that the veteran's PTSD is most analogous to 
the currently assigned 50 percent disability rating.

The evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating, 70 percent, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
the veteran has reported suicidal ideation, he was also very 
clear in indicating that he had no current plan, intent, or 
any upcoming plan to harm himself.  Moreover, there was no 
showing of obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

While the veteran is shown to have some difficulty in 
establishing and maintaining effective work and social 
relationships, this level of impairment is considered in his 
currently assigned 50 percent disability rating.  The 
evidence of record indicates that the veteran remains married 
to his spouse of over thirty years.  Moreover, the record 
establishes that he has been involved, along with another 
individual, with the creation and operation of an internet 
website.  The record also revealed that the veteran spends a 
considerable amount of time in pursuing this endeavor.  

In occupational terms, the veteran has essentially maintained 
steady employment for many years.  A July 2001 treatment 
report noted that the veteran had initially worked for twenty 
years for a company, working his way up from a driver to 
purchasing manager.  Thereafter, he went to work as an 
appliance salesperson for Sears, where he had worked for 
fourteen years.  A more recent treatment report, dated in 
November 2002, noted that he went to work for Lowes.  A 
treatment report, dated in February 2004, noted that the 
veteran had earned forty thousand dollars at Lowes the prior 
year (compared to fifteen thousand while at Sears).  The 
report of his VA examination for PTSD in April 2006, noted 
that he remained employed by Lowes as an appliance salesman 
for the past three and one-half years.  

While the Board acknowledges the veteran does have 
significant symptoms from his PTSD, including complaints of 
nightmares, difficulty sleeping, difficulty concentrating, 
intrusive thoughts about Vietnam, and poor memory, these 
symptoms are clearly more analogous to those described in the 
currently assigned 50 percent disability rating.  As noted 
above, pursuant to Diagnostic Code 9411, PTSD is rated 50 
percent disabling when there is occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time subsequent to March 2004.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


